Citation Nr: 1442871	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the case in October 2013.


FINDINGS OF FACT

1.  Peripheral neuropathy was not present during service; and, the competent and credible evidence is against the finding that peripheral neuropathy became manifest within one year of the Veteran's service in the Republic of Vietnam.

2.  The preponderance of the evidence fails to establish that Veteran's current peripheral neuropathy of the bilateral lower extremities is the result of a disease or injury during his active duty service, including exposure to herbicide agents.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA peripheral nerves examination in December 2013.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that were supported by sufficient rationale.  The examination is adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The claim was remanded to the Agency of Original Jurisdiction (AOJ) in October 2013 for additional evidentiary development including obtaining any outstanding private and VA treatment records and providing the Veteran with a VA examination.  The AOJ obtained outstanding VA treatment records.  The Veteran has not identified any additional private treatment records.  Finally, the AOJ scheduled the Veteran for a VA examination in December 2013.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); organic diseases of the nervous system are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board broadly construes this category to include peripheral neuropathy.  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

The Veteran served in the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.").  

For veterans exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early onset peripheral neuropathy, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  In order to receive service connection for peripheral neuropathy based on herbicide exposure, such disease must have become manifest to a degree of 10 percent or more within one year of the last date of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2013); see also Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  Accordingly, in order to grant service connection for peripheral neuropathy based on herbicide exposure in this case, the evidence must demonstrate peripheral neuropathy manifest to a degree of 10 percent or more by no later than 1968, a year after the Veteran's latest possible date of service in Vietnam.

The Board has reviewed the entire claims file and finds no evidence of peripheral neuropathy within one year of service in Vietnam.  Service treatment records are negative for any complaints of numbness in the feet or lower extremities and the separation examination was normal as to the lower extremities.  Indeed, the Veteran himself does not claim that his peripheral neuropathy began within a year of service.  He has claimed two different onset dates, neither of which was within a year of service.  See VA treatment record, February 2010 (claiming approximate onset in 2000); VA examination report, December 2013 (claiming onset in late 1970s).  Without competent or credible evidence that the Veteran had peripheral neuropathy manifest to a degree of 10 percent or more within one year of his return from Vietnam, presumptive service connection based on herbicide exposure is not warranted.  

Similarly, as the evidence does not establish that the Veteran had peripheral neuropathy manifest to a compensable degree within one year from separation from service, presumptive service connection for chronic disease is also not warranted.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A review of the medical evidence reflects that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities.  See, e.g., VA examination report, December 2013.  The first element of Shedden/Caluza is met.

A review of the service treatment records is negative for any complaints of numbness or neuropathy.  However, as noted above, it is presumed that the Veteran was exposed to herbicide agents during his service in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013)  As such, the second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service herbicide exposure and his current peripheral neuropathy.  See Shedden, supra; Caluza, supra.

The Veteran underwent a VA examination in December 2013.  The examiner diagnosed the Veteran with peripheral neuropathy of the lower extremities and noted his presumed herbicide exposure.  She concluded that his current peripheral neuropathy was not related to his military service as the Veteran had no in-service complaints of neuropathy or until over three decades after separation.  She explained that there is no support for a relationship between peripheral neuropathy and herbicide agents unless the peripheral neuropathy manifests within a year of herbicide exposure.  She further clarified that, after a thorough work up, the Veteran's peripheral neuropathy was deemed idiopathic (without an identifiable primary cause).  She indicated that a finding that peripheral neuropathy was idiopathic was relatively common, occurring in approximately one third of cases.  Put another way, the Veteran's peripheral neuropathy was not found to be related to his active service, to include herbicide exposure.

The Veteran's VA treatment records also note his diagnosis of peripheral neuropathy and a May 2005 note indicates that his peripheral neuropathy "could be" a manifestation of Agent Orange, as no other explanation had been found.  However, this speculative statement does not provide a thorough rationale.  Significantly, the VA physician failed to address the fact that one third of all peripheral neuropathies may be classified as idiopathic, regardless of herbicide exposure, as noted by the December 2013 VA examiner.  This statement is at best speculative in nature and provides little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Accordingly, the Board finds the May 2005 VA treatment record is not sufficiently probative to grant service connection and does not outweigh the December 2013 VA examiner's opinion.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The remainder of the Veteran's VA treatment records are negative for any statements linking his peripheral neuropathy to service.  Interestingly, a February 2010 treatment record noted that the Veteran's chronic low ferritin may be a contributor to his neuropathy complaints.  This suggests yet another nonservice-related possible explanation for his peripheral neuropathy.

The only other evidence that purports to link the Veteran's current peripheral neuropathy to his military service consists of statements from the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological medicine and the long-term effects of herbicide exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).  The Veteran and his representative have no such expertise.  

For the foregoing reasons, the claim of entitlement to service connection for a peripheral neuropathy of the bilateral lower extremities must, therefore, be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


